 Case 3:19-cv-02862-M-BK Document 21 Filed 03/08/21              Page 1 of 1 PageID 216



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

DEBBIE LEE ESTHER WARD,                      §
           PLAINTIFF,                        §
                                             §
V.                                           §        CASE NO. 3:19-CV-2862-M-BK
                                             §
CARRINGTON MORTGAGE SERVICES                 §
LLC,                                         §
         DEFENDANT.                          §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation on Defendant’s Dismissal Motion. No objections were filed. The Court

reviewed the proposed Findings, Conclusions and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge. Defendant’s Dismissal Motion is GRANTED, and Plaintiff’s claims are

DISMISSED WITH PREJUDICE.

       SO ORDERED this 8th day of March, 2021.
